1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, directed to claims 1-10 and 16-18 in the reply filed on 01/29/2021 is acknowledged.
 Election was made without traverse in the reply filed on 01/29/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 16-18, 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recite limitations of a shell having a shape to provide a force to be applied to some known anatomy of a generic patient’s tooth such that the shape of the shell provides anti-tipping force, however for some shape of a shell to interact with any particular patient’s anatomy in a manner to be considered anti-tipping is rendered unclear and thus the claims are indefinite. The particular shape of the shell should be clear and defined however relating such structure of the shell to an unknown anatomy fails to clearly, that is particularly and distinctly, recite the actual shape of the shell to provide 
Claims 21 and 22 recite limitations of a force to be applied to some unknown shape of an occlusal cusp of some known anatomy of a generic patient’s tooth such that the shape of the shell provides either a distributed or a point anti-tipping force, however for some shape of a shell to interact with any particular patient’s anatomy in a manner to be considered either “distributed” or “point” is rendered unclear and thus the claims are indefinite. For purposes of examination and prior art with either a large or small region of a shell to apply a force which could counter a tipping force will be deemed to provide for the claim limitation.
Any claim depending upon an indefinite claim is itself indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kopelman et al. (US 2017/0007366).
Regarding claim 1, Kopelman discloses an orthodontic appliance (Fig. 5 element 500) for moving a tooth of a patient from a first position and orientation to a second position and orientation (paragraph [0130] titled palate expanders lines 10-15, 20-23 disclosing an increase in distance between teeth on opposite sides of the mouth thus a movement from a first position and orientation to a second), the orthodontic appliance comprising a polymeric shell shaped to fit over an arch of a patient's teeth (Fig. 5 element 500 being a shell appliance, paragraph [0007] lines 1-5, 16-17 disclosing the expander made of polymer) and including a plurality of teeth receiving cavities (paragraph [0130] lines 3-5) comprising a lingual wall, a buccal wall, an occlusal wall extending between and connecting the lingual wall and the buccal wall (Fig. 5 showing a shell with a lingual, buccal, and occlusal wall surrounding tooth 503); wherein the polymeric shell is shaped to impart an arch expansion force onto a first of the one or more teeth of the patient to move the one or more teeth of a patient from a first location a first distance from a midline of the arch of the patient to a second position a second distance from midline of the arch of the patient, the second distance being greater than the first distance (paragraph [0130] lines 10-17 applying force on one or more teeth on opposite sides to expand their position and thus moving from a first position to a second wider position relative to a midline); and the polymeric shell is shaped to impart anti-tipping force onto the first of the one or more teeth, the anti-tipping moment being of a magnitude and direction to counteract a tipping movement of the arch expansion force (paragraph [0131] lines 1-8 providing an anti-tipping force system that counters the tipping of force on the teeth and thus a force moment system. It should be noted that while Kopelman does disclose anti-tipping as claimed, the limitation “the anti-tipping force moment being of a magnitude and direction to counteract .

Claim(s) 1, 16-18, 21, and 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et la. (US 2008/0233529 A1).
Regarding claim 1, Kuo discloses an orthodontic appliance (title) for moving a tooth of a patient from a first position and orientation to a second position and orientation (paragraph [0069] lines 1-10 disclosing translation of the tooth from a first position and orientation to a second position and orientation in a facial direction), the orthodontic appliance comprising a polymeric shell shaped to fit over an arch of a patient's teeth (title) and including a plurality of teeth receiving cavities each comprising a lingual wall, a buccal wall, an occlusal wall extending between and connecting the lingual wall and the buccal wall (Fig. 4a showing a shell with a lingual, buccal, and occlusal wall surrounding tooth 420); wherein the polymeric shell is shaped to impart an arch expansion force onto a first of the one or more teeth of the patient to move the one or more teeth of a patient from a first location a first distance from a midline of the arch of the patient to a second position a second distance from midline of the arch of the patient, the second distance being greater than the first distance (paragraph [0069] lines 1-10 disclosing facial translation thus moving from a first position to a second wider position relative to a midline, Figs. 4d-f showing distance increase as would occur in a facial translation of paragraph [0069], the term “arch expansion force onto a first of the one or more teeth” only requiring a force to the teeth or single tooth to expand the tooth/teeth position); and the polymeric shell is shaped to impart anti-tipping force onto the first of the one or more teeth, the anti-tipping moment being of a magnitude and direction to counteract a tipping movement of the arch expansion force (paragraph [0069] lines 13-20 providing an anti-tipping force moment system that counters the tipping of force on the teeth, It should 
Regarding claim 16, Kuo discloses an orthodontic appliance for moving a tooth of a patient from a first position and orientation to a second position and orientation (title, abstract, paragraph [0069] lines 1-10 disclosing translation of the tooth from a first position and orientation to a second position and orientation in a facial direction), the orthodontic appliance comprising a polymeric shell (title) shaped to fit over an arch of a patient's teeth and including a plurality of teeth receiving cavities  each comprising a lingual wall, a buccal wall, an occlusal wall extending between and connecting the lingual wall and the buccal wall (Fig. 4a showing a shell with a lingual, buccal, and occlusal wall surrounding tooth 420), wherein the polymeric shell is shaped to impart an arch expansion force onto a first of the one or more teeth of the patient to move the one or more teeth of a patient from a first location a first distance from a midline of the arch of the patient to a second position a second distance from midline of the arch of the patient, the second distance being greater than the first distance (paragraph [0069] lines 1-10 disclosing facial translation thus moving from a first position to a second wider position relative to a midline, Figs. 4d-f showing distance increase as would occur in a facial translation of paragraph [0069], the term “arch expansion force onto a first of the one or more teeth” only requiring a force to the teeth or single tooth to expand the tooth/teeth position); and -3-Appl. No. 16/022,552Attorney Docket No.: 22773.880.201 Reply to Restriction Requirement of December 24, 2020wherein at least one of the tooth receiving cavities comprising a tooth facing surface of the occlusal wall shaped to impart an anti-tipping moment onto an occlusal cusp of the one or more teeth, the anti-tipping moment being of a magnitude and direction to counteract a tipping movement of the arch expansion force (paragraph [0069] lines 13-20 providing an anti-tipping force moment system that counters the tipping of force on the teeth, Fig. 4e 
	Regarding claims 17 and 18 Kuo further discloses where the tooth facing surface is shaped to interfere with a cusp/plurality of cusps on the one or more teeth (a plurality including a cusp, thus claim 18 would provide for claim 17, Fig. 4e element 370 has a shape that interferes with the occlusal cusps via element 430 which connects to region 435 from Fig. 4c).
Regarding claim 21, Kuo further discloses where the anti-tipping moment imparted by the tooth facing surface is a distributed force on the occlusal cusp (Fig. 4c showing element 430 being a distributed surface contacting cusps).
	Regarding claim 23, Kuo further discloses where the appliance comprises an active shape and an inactivated shape (paragraph [0040]-[0041] disclosing that the activated shape of the aligner is at the beginning stage of teeth location for the aligners stage in treatment which progresses to an inactivated shape when the teeth have moved in response to the orthodontic forces. The claim limitation fails to require the shapes being different shapes only active or inactive in apparent function).
	Regarding claim 24, Kuo further discloses where the activated shape is shape is shaped to interfere with the occlusal cusp of the one or more teeth (Fig. 4e element 370 interacts with the cusp via 
Regarding claim 25, Kuo further discloses where the unactivated shape is shaped to the occlusal cusp of the one or more teeth corresponding to a surface shape of the patient’s teeth in the teeth receiving cavities (Fig. 4f showing areas D/E and the cusp regions above them as corresponding toe the cusp shapes, paragraph [0041] disclosing that at the inactivated shape the shell would provide zero force and thus merely being corresponding to a surface shape of the teeth and cusps, the term “unactived” failing to require a different shape than the active but only a different function).
Regarding claim 26, Kuo further discloses where when the appliance is worn by the patient the occlusal cusp would push against the activated shape and deform the appliance (Fig. 4d showing upper left cusp to contact the appliance in its activated shape and would thus deform the appliance, paragraph [0040] lines 4-6, [0077] lines 1-5).
Regarding claim 27, Kuo further discloses where the deformed appliance imparts the anti-tipping force (paragraph [0069] lines 1-10 applying a facial translation/expansion force is caused by the deformed appliance [0077]1-5 and while deformed the appliance further provides the anti-tipping force paragraph [0069] lines 16-20).
Claims 1, 16-18, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McSurdy et la. (US 7,192,273 A1).
Regarding claim 1, McSurdy discloses an orthodontic appliance (fig. 3 element 280) for moving a tooth of a patient from a first position and orientation to a second position and orientation (title disclosing palatal expansion column 6 lines 4-12 disclosing widening of the arch and thus the moving from a first to second position/orientation of the teeth in the arch), the orthodontic appliance comprising a polymeric (column 2 lines 31-32) shell shaped to fit over an arch of a patient's teeth including a plurality of teeth receiving cavities each comprising a lingual wall, a buccal wall, an occlusal 
Regarding claim 16, McSurdy discloses an orthodontic appliance for moving a tooth of a patient from a first position and orientation to a second position and orientation (title disclosing palatal expansion column 6 lines 4-12 disclosing widening of the arch and thus the moving from a first to second position/orientation of the teeth in the arch), the orthodontic appliance comprising a polymeric shell (column 2 lines 31-) shaped to fit over an arch of a patient's teeth and including a plurality of teeth receiving cavities  each comprising a lingual wall, a buccal wall, an occlusal wall extending between and connecting the lingual wall and the buccal wall (Fig. 5 showing a shell 280 with a lingual, buccal, and occlusal wall surrounding molar teeth), wherein the polymeric shell is shaped to impart an arch 
	Regarding claims 17 and 18 McSurdy further discloses where the tooth facing surface is shaped to interfere with a cusp/plurality of cusps on the one or more teeth (a plurality cusps including a cusp, thus claim 18 would provide for claim 17, Fig. 3 elements RMaC and LMaC have a shapes that interface with the occlusal cusps).
	Regarding claim 23, McSurdy further discloses where the appliance comprises an active shape and an inactivated shape (column 6 lines 4-28 disclosing that the “activated shape” of the aligner is at 
	Regarding claim 24, McSurdy further discloses where the activated shape is shape is shaped to interfere with the occlusal cusp of the one or more teeth (Fig. 3 elements RMaC and LMaC have a shapes that interface with the occlusal cusps, Column 6 lines 41-44 disclosing the anti-tipping force can be met by the shells “adequately engaging the molars”).
Regarding claim 25, McSurdy further discloses where the unactivated shape is shaped to the occlusal cusp of the one or more teeth corresponding to a surface shape of the patient’s teeth in the teeth receiving cavities (Fig. 3 elements RMaC and LMaC have a shapes that interface with the occlusal cusps, Column 6 lines 41-44 disclosing the anti-tipping force can be met by the shells “adequately engaging the molars”, and further column 6 lines 4-28 disclosing that at the “inactivated shape” of one stage the shell would provide zero force and thus merely being corresponding to a surface shape of the teeth and cusps until the next shell was applied. the term “unactived” failing to require a different shape than the active but only a different function).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bergersen et al. (US 2006/0099546 A1) in view of Solomon et al. (US 2006/0223022 A1). 
Regarding claim 1, Bergersen discloses an orthodontic appliance (title and abstract) for moving a tooth of a patient from a first position and orientation to a second position and orientation (title  paragraph [0038] lines 1-4 disclosing palatal expansion thus providing widening of the arch and the moving from a first to second position/orientation of the teeth in the arch), the orthodontic appliance comprising a polymeric (paragraph [0153] lines 8-14) shell shaped to fit over an arch of a patient's teeth including a plurality of teeth receiving cavities each comprising a lingual wall, a buccal wall, an occlusal wall extending between and connecting the lingual wall and the buccal wall (paragraph [0092] lines 1-9 disclosing a shell with cavities, Fig. 1 elements 3/4 with a lingual, buccal, and occlusal wall surrounding  teeth); wherein the polymeric shell is shaped to impart an arch expansion force onto a first of the one or more teeth of the patient to move the one or more teeth of a patient from a first location a first distance from a midline of the arch of the patient to a second position a second distance from midline of 
Bergersen discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the polymeric shell is shaped to impart anti-tipping force onto the first of the one or more teeth, the anti-tipping moment being of a magnitude and direction to counteract a tipping movement of the arch expansion force.
However, Solomon discloses an orthodontic shell appliance for applying orthodontic movements to teeth (title and abstract) including forces move teeth from a first position to a second position away from the midline of the art (paragraph [0017] all disclosing lingual to facial translation of teeth) and that the movement of teeth can cause unwanted tipping (paragraph [0010] lines 1-7) and to provide a shell with a shape provides anti-tipping force at a tooth being moved to form an anti-tipping moment of a magnitude and direction to counteract the unwanted tipping (paragraph [0012] lines 1-6).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shaping of the shell to provide an anti-tipping force that is a moment being of magnitude and direction to counter the tipping movement of the facially translating tooth as taught by Solomon into the shell shape for facially translating teeth by expansion as taught by Bergersen for the purpose of providing for better control of the orthodontic treatment as one having ordinary skill would recognize, as well as avoid unwanted movement of the teeth which would result in the appliance having marginal or no use to the patient being treated as taught by Solomon (paragraph [0014] lines 1-8). 
Regarding claim 2, Bergersen further discloses where the appliance includes a lingual bar on a lingual surface of the shell and extending from a first tooth receiving cavity across a midline to a second tooth receiving cavity and the bar shaped to exert an arch expansion force to the teeth of patient (Fig. 1 element 5).

Regarding claim 4, Bergersen further discloses where the bar would extend to at least the canines on both sides of a midline (Fig. 1 element 5 extends molar to molar, the claim language only requiring the bar to extend at least to the canines but does not exclude passing beyond the canines as the ultimate preamble of claim 1 being “comprising” without any closing off of additional features).
Regarding claim 5, Bergersen further discloses an arch feature located on a lingual surface of a lingual wall of a tooth receiving cavity, the arch feature extending from the lingual surface in a occlusal direction and having an occlusal surface configured to contact an occlusal surface of an opposing arch feature located on an opposing orthodontic appliance shaped to fit over an opposing arch of the patient (Fig. 33 element 158, Fig. 46 element 174, Fig. 55 element 230, Fig. 56 element 232).
Regarding claim 6, Bergersen further discloses wherein the occlusal surface of the arch feature extends in the occlusal direction beyond an occlusal plane of the polymeric shell (Fig. 55 element 230).  
Regarding claim 7, Bergersen further discloses wherein the arch feature extends in the occlusal direction beyond an occlusal plane of the polymeric shell (Fig. 55 element 230).  
Regarding claim 8, Bergersen further discloses wherein the arch feature extends in the occlusal direction to an occlusal plane of the polymeric shell (Fig. 46 element 174).  
Regarding claim 9, Bergersen further discloses wherein the arch feature is integrally formed with the polymeric shell (Fig. 46 element 174).  
Regarding claim 10, Bergersen further discloses wherein the arch feature is coupled to the polymeric shell (paragraph [0181] lines 1-5).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2008/0233529 A1).
In re Rose, 105 USPQ 237 (CCPA 1955). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        02/27/2021
/EDWARD MORAN/Primary Examiner, Art Unit 3772